Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 27, 2018                                                                                 Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  158198(39)                                                                                            David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                         Kurtis T. Wilder
                                                                                                   Elizabeth T. Clement,
  UNITED METHODIST RETIREMENT                                                                                       Justices
  COMMUNITIES, INC.,
           Petitioner-Appellant,
                                                                  SC: 158198
  v                                                               COA: 337998
                                                                  MTT: 15-003171-R
  CITY OF CHELSEA,
             Respondent-Appellee.
  __________________________________________/

        On order of the Chief Justice, the motion of LeadingAge and LeadingAge of
  Michigan to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  September 21, 2018, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 27, 2018

                                                                             Clerk